Citation Nr: 1025188	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-13 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from February 1981 to September 
2004.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
July 2006, a statement of the case was issued in April 2007, and 
a substantive appeal was received in May 2007.  

In February 2008, the Veteran submitted new evidence in support 
of his appeal, and in June 2010 waived RO review of such 
additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2009).

The Board notes that the June 2006 rating decision also denied 
entitlement to service connection for left foot enchondroma.  In 
a statement from the Veteran received in May 2007, the Veteran 
provided information pertaining to his left foot enchondroma.  
This is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that he began to experience sleep problems in 
service, in or about June 2004.  He stated that during service 
between June and September 2004, he was treated for congestion 
and chronic cough, and he also experienced nightly incidents 
involving violent choking and gasping for air.  Review of the 
service treatment records reflects that on June 17, 2004, the 
Veteran sought treatment at the Hurlburt Family Practice for 
complaints of shortness of breath and occasional breathlessness 
with exertion.  He was referred for a stress test.  The service 
treatment records do not contain any treatment records following 
such June 17, 2004 consultation.  The Veteran, however, has 
submitted an August 5, 2004 treatment record from Hurlburt Osprey 
which reflects that the Veteran had been experiencing a 
persistent cough for the past five weeks, which included 
congestion.  The examiner's assessment was consider allergic 
rhinitis.  

Initially, the Board notes that it appears that the service 
treatment records may be incomplete, especially in light of the 
fact that the Veteran submitted an August 5, 2004 record which is 
not contained within the service treatment record envelopes.  The 
Veteran asserts that he received treatment from June to September 
2004, at the Hurlburt Field Medical Facility, which is otherwise 
known as Hurlburt Family Practice and Hurlburt Osprey, which is 
located at the Hurlburt Field Air Force Base.  The RO should make 
attempts to obtain any outstanding service treatment records from 
the National Personnel Records Center (NPRC) and directly from 
the Hurlburt Field Medical Facility.  The Veteran has also sought 
treatment at the Eglin Air Force Base Regional Hospital for his 
sleep apnea, and updated treatment records must be obtained from 
such facility for the period July 20, 2007, to the present.   

In addition to the Veteran's assertions that he experienced sleep 
apnea symptoms during service, he has also submitted several lay 
statements from fellow soldiers and his spouse attesting to his 
sleep problems.  The Veteran's spouse asserts that the Veteran 
began to have breathing problems in 2000, and during the summer 
of 2004 he had severe congestion, cough, and at night he would 
wheeze and gasp for air.  She observed that he would stop 
breathing while sleeping.  The statements from the fellow 
soldiers stated their recollections that they recalled discussing 
with the Veteran his sleep and congestion problems while the 
Veteran was on active service.  It is acknowledged that the 
Veteran and spouse are competent to report observable symptoms 
such as sleep and breathing problems.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  In light of the lay statements of the Veteran, 
his spouse, and fellow soldiers, the treatment records generated 
during his active service which do reflect treatment for cough, 
congestion, and shortness of breath, and the diagnosis of sleep 
apnea rendered approximately a year after separation from 
service, the Board has determined that the Veteran should be 
afforded a VA examination to assess the nature and etiology of 
his sleep apnea.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
witness capable of diagnosing dislocated shoulder); Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a 
chronic disease may be established by competent lay evidence).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request any outstanding 
treatment records from the NPRC and 
Hurlburt Field Medical Facility (AKA 
Hurlburt Family Practice and Hurlburt 
Osprey) for the period June 1, to September 
30, 2004.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

2.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his sleep apnea.  It 
is imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims file 
and examining the Veteran, the examiner 
should opine as to the following:

a)  Did sleep apnea at least as likely as 
not (a 50% or higher degree of probability) 
have its clinical onset during the 
Veteran's period of service, or is sleep 
apnea otherwise related to such period of 
service.   

b)  Is sleep apnea at least as likely as 
not (a 50 percent or higher degree of 
probability) proximately due to the 
Veteran's service-connected fractured nose?

c)  If not, has sleep apnea at least as 
likely as not (a 50 percent or higher 
degree of probability) undergone a 
permanent increase in severity due to the 
service-connected residuals of the 
fractured nose, and if so, what measurable 
increase in the severity of the sleep apnea 
is due to the fractured nose residuals?

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinions with the service treatment records 
which reflect complaints of congestion, 
cough, and shortness of breath, and the lay 
statements of the Veteran and his spouse to 
symptoms experienced during service.  

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection claim.  
If the benefit sought is not granted in 
full, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


